DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement
The Preliminary Amendment filed on 12/20/2018 has been received and placed of record.  Accordingly, claims 1-15 are pending in the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The dependency of the claim appears to be erroneous. It is suggested to change the dependency of the claim to claim 9.
	For the purpose of examination, it is assumed to depend from claim 9.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5 and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Shen et al (US 2016/0079999; art cited by applicant) in view of Li et al (US 2016/0218743; art cited applicant).
Regarding independent claim 1, Shen, as shown in figure 1, teaches a method of performing channel encoding, the method comprising: interleaving information bits (101); and encoding the interleaved information bits into a polar code (102). See also [007] - [0009]; [0019] - [0022]; and [0041] - [0047]. Shen fails to explicitly teach wherein the information bits are interleaved according to an interleaving pattern. However, it is well-known in the art of digital communications for an interleaver to interleave data in accordance to an interleaving sequence or pattern. As evidently shown in Li, from the same field of endeavor, teaches interleaving in according to the determined interleaving sequence. See [0082]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the interleaving process of Shen by employing the teachings as taught by Li so as to interleave data in according to a determined interleaving sequence. Such modification would not involve any inventive feature since it is just a matter of design option to use an alternative and well-known interleaving process for interleaving data.
Regarding independent claim 9, the claim recites similar subject matter and therefore, similar rationale is applied as for claim 1. Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to easily implement such process into a UE since it is just a matter of intended use of the process to be implemented into a UE, which inherently includes processor 
Regarding dependent claims 2-3 and 10-11, Li further teaches wherein the interleaving pattern is determined according to a value of N, and wherein N indicates a size of the information bits and the interleaving pattern is predefined in the form of a table. See [0066], [0067], and [0082], where a quantity of bits of each of multiple second blocks is K; K is the quantity of information bits of a Polar code; N-K bits are added to each of the second blocks so as to obtain multiple third blocks; and an interleaved sequence IlN= (i0, i1, i2, …. IN-1) is firstly determined.
Regarding dependent claims 4 and 12, Shen further teaches wherein the information bits are reordered in ascending order of reliability. See [0049] ­ [0051], where information bits to be coded are K1, then the bits coded via the CRC are b[i], where i=1, …. , K, K=K1 +L, and L is the number of CRC; K is inputted into the interleaver u[A(i)] =b[i] to obtain an output u[A(i)], where A is a set of information bit indexes; and the set of A is ordered according to reliability of information bits from high to low.
Regarding dependent claims 5 and 13, Shen further teaches wherein, when the information bits have a size of K, bits output after encoding have a size of N. See [0039], where N is a code length, and K is a length of an information bit.

Claims 6-8 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Shen et al (US 2016/0079999; art cited by applicant) in view of Li et al (US .
Regarding dependent claims 6-8 and 14-15, Shen as modified by Li teaches all subject matter claimed except to further teach that wherein the information bits include uplink control information (UCI) of a physical uplink control channel (PUCCH) (claims 6 and 14), or wherein the information bits include uplink control information (UCI) of a physical uplink shared channel (PUSCH) (claims 7 and 15) or wherein the information bits include downlink control information (DCI) of a downlink control channel or data of a downlink data channel. However, Ericsson, from the same field of endeavor, teaches 
the performance of TBCC, TBTC, and Polar codes are compared to protect control channels of NR, and for DCI and UCI, channel coding technique is selected based on the requirements of low decoding complexity and low decoding latency (see sections 1 to 2.2). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Shen as modified by Li by employing the teachings as taught by Ericsson in order to arrive at the claimed invention.

Conclusion
Examiner's note: Examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References Shen et al (2017/0288703), Papasakellariou (US 2017/0366377), Kim et al (US 2018/0331807), Xu et al (US 2019/0342768) and Lee et al (US 2020/0008228) are cited because they are pertinent to the method and apparatus for polar coding information bits.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON NGUYEN VO whose telephone number is (571) 272-3018. The examiner can normally be reached on Monday to Friday from 9:00 to 6:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth N Vanderpuye, can be reached on 571-272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DON N VO/Primary Examiner, Art Unit 2636